Citation Nr: 1829073	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-15 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatitis.  

2.  Entitlement to a temporary total rating (TTR) based on treatment for prostate cancer.  

3.  Entitlement to a rating in excess of 50 percent for schizophrenia.  

4.  Entitlement to a TTR based on hospitalization for schizophrenia pursuant to 38 C.F.R. § 4.29 (2017).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Review of the file reflects that claim #4 was not initially developed with the additional claims on appeal.  The Board has combined them into one appeal.  

In April 2014 and February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Written transcripts of the hearings have been prepared and incorporated into the evidence of record.  

In February 2015, all claims listed on the title page (other than #4) were remanded for evidentiary development.  The case has now been returned to the Board for further appellate consideration.  

The Veteran submitted additional treatment records dated through 2017 that were not reviewed by the RO prior to the issuance of the October 2016 supplemental statement of the case (SSOC).  No waiver was received.  However, as to the issues of entitlement to service connection for prostate cancer and entitlement to service connection for a TTR based on treatment for prostate cancer, this evidence primarily reflects treatment for other conditions or is duplicative of previously considered evidence.  Therefore, the Board finds that a waiver is not required to proceed with adjudication of the Veteran's claims of service connection for prostate cancer and for a TTR for treatment of this condition.  See 38 C.F.R. § 20.1304 (2016).  Arguably, the evidence is pertinent to the claims of entitlement to a rating in excess of 50 percent for schizophrenia and for a TDIU.  Thus, those claims will be remanded for additional development, to include initial consideration of the newly submitted records.  

The issues of entitlement to a rating in excess of 50 percent for schizophrenia, entitlement to a TTR based on treatment for schizophrenia, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer in 2009; he is also service-connected for prostatitis.  

2.  The preponderance of the evidence reflects that the Veteran's post service prostate cancer was not due to any incident of his active duty service; nor was it caused or aggravated by a service-connected disability (prostatitis).  

3.  Service connection has been denied for prostate cancer on a direct and secondary basis; as such, treatment at a VA facility in 2009 for prostate cancer is for a nonservice-connected disorder and one that is unrelated to service-connected prostatitis.  



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active service, and it may not be presumed to have been so incurred; nor is it proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  

2.  The criteria for a TTR for convalescence for treatment of prostate cancer have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.29, 4.30 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by April 2009, July 2009, March 2010, May 2011, and March 2016 letters.  See 38 U.S.C. §§ 5102, 5103, 5013A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  This matter was remanded by the Board for further development in February 2015, to include updating the medical evidence on file and obtaining a VA opinion regarding the etiology of prostate cancer, to include as to whether such was secondary to service-connected prostatitis.  In light of the remand, the Veteran underwent additional examination in June 2016.  The examiner adequately addressed the questions contained in the remand directives and provided a factual and medical basis for her answers.  As such, the Board finds that the February 2015 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

In addition, certain chronic diseases (e.g., cancer) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2017), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2017).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background and Analysis

In this case, it is the Veteran's primary assertion that he has prostate cancer that is secondary to service-connected prostatitis.  For purposes of thoroughness, the Board will also address whether service connection is warranted on a direct incurrence/chronic disease presumptive basis.  

The Veteran was diagnosed with prostate cancer in 2009, satisfying the first element of a direct and secondary service connection claim.  Shedden, 381 F.3d at 1166-67; Wallin, 11 Vet. App. at 512.  His representative submitted evidence of medical treatise reports which state that prostatitis is a risk factor for prostate cancer.  The second element of a direct service connection claim is met.  Shedden, 381 F.3d at 1166-67.  The Veteran's prostatitis is service connected, satisfying the second element of a secondary service connection claim.  Wallin, 11 Vet. App. at 512.  

For the reasons discussed below, the Board finds that the nexus element of a direct and secondary service connection claim is not met.  

Initially, as to direct service connection, prostate cancer was not diagnosed until many years after service.  It is noted, however, that service connection is in effect for prostatitis as this condition was first noted during active duty service.  Specifically, while prostate-specific antigen reading were elevated in the years preceding 2009, a diagnosis of prostate cancer was not made until after needle biopsy in January 2009.  Subsequently dated records show that the Veteran's treatment for prostatitis and prostate cancer has continued since that time.  Treatment for prostate cancer has included a radiation seed implant procedure in March 2011.  The Veteran was discharged with instructions to return to the emergency room if he experienced voiding problems.  

Statements of record from 2011 show that the Veteran (and his wife) reports increased urination.  His ongoing treatment for his prostate cancer includes taking medication and monitoring of his condition.  

Also of record is a VA examination in 2009 wherein the nurse practitioner opined that the Veteran's prostate cancer was unrelated to his prostatitis.  The Veteran's representative argued that this report had little value as it was not conducted by an actual physician.  The Board remanded for additional examination to be conducted by a VA physician.  He or she was asked to provide an opinion as to etiology of prostate cancer, to include whether it was secondary to or aggravated by prostatitis.  Moreover, the examiner was to address the medical treatise evidence submitted on behalf of the Veteran which commented that prostatitis was a risk factor for prostate cancer.  

When examined by VA in June 2016, it was noted that the claims file was reviewed.  It was opined that the Veteran's prostate cancer was less likely than not incurred in or caused by an inservice injury, event, or illness.  For rationale, she noted that the condition was not diagnosed until 2009, approximately 38 years after service discharge.  She also opined that it was less likely than not proximately due to, the result of, or aggravated by service-connected prostatitis.  For rationale, she stated that is was not yet known what specifically caused prostate cancer, but she said that the established, standard, peer reviewed, authoritative medical literature, and reference books for internists and other medical professionals did not specifically find that prostatitis could directly cause prostate cancer.  She specifically referred to Harrison's Internal Medicine Textbook and Up to Date in forming her opinion.  She added that there is nothing in the current medical literature indicating that prostatitis might aggravate prostate cancer beyond its natural progression.  She added that the Veteran's regular follow-up notes indicated that his prostate cancer had been in remission since his brachytherapy procedure and therefore, it could not be aggravated by his prostatitis.  

Subsequently dated VA records primarily show treatment for unrelated disorders.  

As to the lay evidence submitted in support of the Veteran's claim, there is no evidence of record showing that those of record have the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of the Veteran's prostate cancer.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) (2017) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

As noted, of record is internet evidence in support of his claim that states that prostatitis is a risk factor for prostate cancer.  The Board notes that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin, supra.  

In this case, the internet evidence submitted by Veteran is not accompanied by a medical opinion that purports to show that the Veteran's prostatitis caused his prostate cancer.  Instead, the VA examiner considered the medical treatise both in favor of the Veteran's claim and that which was against.  She specifically noted that multiple medical treatise books showed no relationship between prostatitis and the development of prostate cancer.  

Thus, there is no supporting medical evidence that the general principles cited in the articles relate to the specific situation of the Veteran.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the medical evidence of record shows that prostate cancer was not present until many years after service discharge, and that it is unrelated to service injury or event, and is not secondary to prostatitis.  Service connection for prostate cancer is denied on a direct, chronic disease presumptive and secondary basis.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

Entitlement to a TTR Based on Treatment for Prostate Cancer

TTR - In General 

There are two regulatory provisions pursuant to which a claimant may be awarded a temporary total rating under the circumstances described by the Veteran, both of which the AOJ considered in its rating decision, statement of the case and supplemental statement of the case.  Under 38 C.F.R. § 4.29 (2017), a total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  Notwithstanding that a hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29 (2017).  

Under 38 C.F.R. § 4.30(a)(1), (2), or (3), a total disability rating will be assigned effective the date of hospital admission and continuing for a period of 1, 2 or 3 months from the first day of the month following such hospital discharge.  Pursuant to 38 C.F.R. § 4.30 (a)(1) (2017), a total rating will be assigned if the surgery necessitated at least one month of convalescence.  Pursuant to 38 C.F.R. § 4.30(a)(2) (2017), a total rating will be assigned if treatment of a service-connected disability resulted in surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  Pursuant to 38 C.F.R. § 4.30(a)(3) (2017), a total rating will be assigned if treatment of a service-connected disability resulted in immobilization by cast, without surgery, of one major joint or more.  

Background and Analysis

The Veteran seeks a TTR based on treatment for a service-connected disability (prostate cancer).  

As the evidence discussed below is not in relative equipoise, the Veteran may not be afforded reasonable doubt in the resolution of his claim and the claim must be denied.  See 38 C.F.R. § 3.102 (2017).  

The Veteran in this case based his claim on treatment for his prostate cancer.  As noted above, that condition is unrelated to his military service, to include any nexus to his service-connected prostatitis.  Service connection is denied herein for prostate cancer.

Temporary total ratings under 38 C.F.R. §§ 4.29 and 4.30 (2017) are only awarded for surgeries or treatment pertaining to a service-connected disability.  Because the Veteran is not service connected for prostate cancer, the claim for a TTR based on hospitalization or convalescence must be denied as a matter of law.  See 38 C.F.R. §§ 4.29, 4.30 (2017).  Because the law is dispositive on this matter, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. at 430.  


ORDER

Entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatitis, is denied.  

Entitlement to a TTR based on treatment for prostate cancer is denied.  


REMAND

Initially, as to the claim of entitlement to a TTR based on treatment for schizophrenia, the RO denied the claim in July 2017.  Shortly thereafter, the Veteran submitted a timely notice of disagreement (NOD) with the denial.  However, a statement of the case (SOC) as to that issue has not been sent to the Veteran.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue an SOC the Board remanded the matter for issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

The issues of entitlement to a rating in excess of 50 percent for schizophrenia and entitlement to a TDIU must also be remanded.  At the outset, as noted in the Introduction above, the Veteran, through his attorney, has submitted additional evidence relative to his schizophrenia, subsequent to the most recent October 2016 SSOC, and without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304 (2017).  While the records show treatment for a nonservice-connected condition, there are numerous references to his mental health condition which have not been considered by the AOJ.  As such, the matter of an increased rating must be remanded for the AOJ to consider the additionally received evidence, in the first instance, and for issuance of an SSOC reflecting such consideration.  The TIDU claim is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Hence, adjudication of these claims, at this juncture, would be premature, and these matters must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26 (2017), including issuance of an SOC, so that the Veteran may have the opportunity to complete an appeal on the issue of entitlement to a TTR based on treatment for hospitalization for schizophrenia (if he so desires) by filing a timely substantive appeal.  

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records-to include employment records and records of private (non-VA) treatment.  

Advise the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 (2017).  All records/responses received should be associated with the claims file.  

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal in light of all pertinent evidence (to include evidence added to the record since the last SSOC in October 2016).  

If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations and considers all evidence added into the record since the October 2016 SSOC, and afford them the appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


